13‐712
    Walker v. Holder                                                                                                                  
                                                                                                                                                       BIA
                                                                                                                                        A018 566 067


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                                      SUMMARY ORDER
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A
SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S
LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC
DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).  A  PARTY  CITING  A  SUMMARY
ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY  COUNSEL.


          At a stated term of the United States Court of Appeals for the Second
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
    Square, in the City of New York, on the 22nd day of October, two thousand
    fourteen.

    PRESENT:
                CHESTER J. STRAUB,
                RICHARD C. WESLEY,
                DEBRA ANN LIVINGSTON,
                     Circuit Judges.
     _______________________________________

    JEFFREY A. WALKER, AKA PETER WALKER
    BROWN,

                           Petitioner,              

                            v.                                                                             13‐712
                                                                                                                                   
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
                Respondent.
     _______________________________________

     FOR PETITIONER:                    Jeffrey A. Walker, Pro Se, Kingston, Jamaica.  
 1
 2   FOR RESPONDENT:                    Stuart F. Delery, Assistant Attorney General;
 3                                      Cindy S. Ferrier, Assistant Director; Timothy G.
 4                                      Hayes, Trial Attorney, Office of Immigration
 5                                      Litigation, United States Department of Justice,
 6                                      Washington, D.C.
 7
 8         UPON DUE CONSIDERATION of this petition for review of a Board of

 9   Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED,

10   AND DECREED that the petition for review is DENIED.

11         Jeffrey A. Walker, pro se, a native and citizen of Jamaica, seeks review of a

12   January 16, 2013 order of the BIA denying his fifth motion to reopen his

13   deportation proceedings.  In re Jeffrey A. Walker, No. A018 566 067 (B.I.A. Jan. 16,

14   2013).  We assume the parties’ familiarity with the underlying facts and

15   procedural history in this case.

16         Despite Walker’s conviction for a firearms offense, we retain jurisdiction to

17   review questions of law, such as his claim to derivative citizenship.  8 U.S.C.

18   § 1252(a)(2)(D); Duarte‐Ceri v. Holder, 630 F.3d 83, 87 (2d Cir. 2010).  Where a

19   petition presents a claim to citizenship, we determine whether material issues of



                                                2
 1   fact exist regarding citizenship, applying the same standards applied to summary

 2   judgment motions.  Agosto v. INS, 436 U.S. 748, 754 (1978).  Walker has the

 3   burden of establishing a prima facie case for derivative citizenship.  See id. at 756.

 4         Walker’s claim is governed by former 8 U.S.C. § 1432(a), the derivative

 5   citizenship statute in effect in 1979, when his mother apparently naturalized.  In

 6   dispute here is the statute’s requirement that a parent naturalize before the

 7   child’s eighteenth birthday.  Walker argues that his case is analogous to Poole v.

 8   Mukasey, 522 F.3d 259 (2d Cir. 2008), in which we remanded for the BIA to

 9   consider a derivative citizenship claim because it appeared that the alien’s

10   mother applied for naturalization when Poole was sixteen, but the application

11   was not processed until after he turned eighteen.  Id. at 265‐66.

12         However, Poole did not announce a rule that an alien is entitled to

13   derivative citizenship if there was a delay in processing a naturalization

14   application.  Further, Walker did not establish that his mother applied for

15   naturalization prior to his eighteenth birthday.  His evidence consisted of a pre‐

16   sentence report stating that he was a U.S. citizen, which has no bearing on his

17   actual citizenship status since it was prepared by the Probation Office; his prison

18   identification card, which contains no information about his citizenship; and his

                                               3
 1   own uncorroborated affidavit.  He thus failed to meet his burden of proof. 

 2   Nwozuzu v. Holder, 726 F.3d 323, 332 (2d Cir. 2013).

 3         Walker submitted additional evidence to this Court, but we are precluded

 4   from reviewing it.  8 U.S.C. § 1252(b)(4)(A) (“[T]he court of appeals shall decide

 5   the petition only on the administrative record on which the order of removal is

 6   based . . . .”).  Even if we were to consider the new evidence, it would not

 7   establish a prima facie case for derivative citizenship. 

 8         We have considered the remaining arguments and find them to be without

 9   merit.  Accordingly, for the foregoing reasons, the petition is DENIED.

10

11                                                 FOR THE COURT: 
12                                                 Catherine O’Hagan Wolfe, Clerk
13
14
15




                                               4